Opinion issued June 21, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00241-CV
                           ———————————
                 PHILLIP CAMERON BRISCOE, Appellant
                                       V.
      TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                        Trial Court Case No. 1055788



                         MEMORANDUM OPINION

      This is an appeal from a judgment signed on March 15, 2011. The parties

have filed a joint motion indicating that all matters of controversy and issues in

dispute have been resolved and ask us to render a take-nothing judgment on all
claims and counterclaims in accordance with their agreement. See TEX. R. APP. P.

42.1.

        The motion is granted. We reverse the judgment of the trial court and render

a take-nothing judgment on all claims and counterclaims. See TEX. R. APP. P.

42.1(a)(2)(A). The Clerk is directed to issue mandate within ten days of the date of

this opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.